Title: From James Madison to John Armstrong, George W. Erving, and James Monroe, 4 December 1805 (Abstract)
From: Madison, James
To: Armstrong, John,Erving, George W.,Monroe, James


          § To John Armstrong, George W. Erving, and James Monroe. 4 December 1805, Department of State. “Inclosed is a copy of the message of the President yesterday delivered to the two houses of Congress. The importance of its contents makes it desireable that you should receive it with as little delay as possible.”
        